Citation Nr: 1144633	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar degenerative disc disease.

2.  Entitlement to an initial compensable rating for chondromalacia patella with multiple synovial cysts of the left knee.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO: granted service connection for lumbar degenerative disc disease and assigned an initial 10 percent disability rating, effective September 1, 2007; and granted service connection for chondromalacia patella with multiple synovial cysts of the left knee and assigned an initial noncompensable disability rating, effective September 1, 2007.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected lower back and left knee disabilities may have worsened since his last VA examination in March 2007.  For example, the March 2007 VA examination report reflects that he reported that he was only experiencing very mild lower back pain that was not very bothersome and that he was not experiencing any left knee pain at the time of the examination.  However, in his August 2009 substantive appeal (VA Form 9), the Veteran reported that he had experienced four incidents of incapacitating back spasms throughout the previous year, during which he was confined to bed.  Also, he reported that he experienced constant extreme pain associated with left knee movement.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected lower back and left knee disabilities is triggered.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

In his August 2009 substantive appeal, the Veteran reported that he had received treatment for his lower back in August 2009 and had also received recent treatment for his left knee.  The only treatment records in his claims file are from Landstuhl Regional Medical Center and the most recent treatment records are dated in January 2009.  Thus, it appears that there may be additional treatment records that have not yet been obtained.  VA has a duty to attempt to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any medical facility where he has received post-service treatment for lower back and left knee disabilities, to include the dates of any such treatment.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for lower back and left knee disabilities from Landstuhl Regional Medical Center from January 2009 to the present and from any other sufficiently identified treatment facility.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish necessary releases for any private treatment records, he should be advised to obtain the records and submit them to VA.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claims, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected lower back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should report whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the lower back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

To the extent possible, the neurological manifestations of the Veteran's lumbar degenerative disc disease should be distinguished from those of any other disorder present, especially his service-connected bilateral meralgia paresthetica of the thighs.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.  

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


